DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation on the order of 1 x 1016 cm-3, and the claim also recites less than 1 x 1016 cm-3 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-13 of U.S. Patent No. 10355120 (hereafter referred to as ‘120)  in view of US 10833186 (hereafter referred to as ‘186). 
Concerning claims 2, 3, 15 and 16, ‘120 discloses an engineered substrate having a substrate coefficient of thermal expansion, the engineered substrate comprising: a polycrystalline ceramic core; a barrier layer encapsulating the polycrystalline ceramic core; a bonding layer coupled to the barrier layer; and a single crystalline silicon layer coupled to the bonding layer; a buffer layer coupled to the single crystalline silicon layer; ; and an epitaxial layer formed, wherein the epitaxial layer is characterized by an epitaxial coefficient of thermal expansion substantially equal to the substrate coefficient of thermal expansion (‘120 claim 7).
	‘120 does not disclose forming a silicon nitride partial layer coupled to the buffer layer. However, ‘186 discloses the use of a silicon nitride partial layer to promote dislocation reduction (claim 11). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to incorporate the silicon nitride partial layer because of the aforementioned advantage.
Considering claim 17, 22, and 23, ‘120 discloses an engineered substrate having a substrate coefficient of thermal expansion, the engineered substrate comprising: a polycrystalline ceramic core; a barrier layer encapsulating the polycrystalline ceramic core; a bonding layer coupled to the barrier layer; and a single crystalline silicon layer coupled to the bonding layer; a buffer layer coupled to the single crystalline silicon layer; and a gallium nitride (GaN) epitaxial layer formed, wherein the GaN epitaxial layer is characterized by an epitaxial coefficient of thermal expansion substantially equal to the substrate coefficient of thermal expansion (‘120 claim 7).
	‘120 does not disclose forming a silicon nitride partial layer coupled to the buffer layer. However, ‘186 discloses the use of a silicon nitride partial layer to promote dislocation reduction (claim 11). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to incorporate the silicon nitride partial layer because of the aforementioned advantage.
	Continuing to claim 4, ‘120 discloses wherein the epitaxial layer comprises gallium nitride (GaN) (claim 8).
	Referring to claim 5, ‘120 discloses further comprising one or more doped GaN layers coupled to the epitaxial layer (Claims 8 and 9).
	Regarding claims 6, 13, 14, 18, 19, and 21, ‘120 discloses forming the forming one or more doped GaN layers (claims 8 and 9).
	‘120 does not disclose the claimed dopant density ranges. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II A. Therefore absent evidence that the claimed ranges are critical, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to perform routine experimentation in order to arrive at the optimal range of dopant density for desired device design.
	Pertaining to claim 7, ‘120 discloses wherein the doping density for the one or more doped GaN layers is associated with intentional doping (claim 9).
	As to claim 8, ‘120 discloses  wherein the one or more doped GaN layers comprise an n-type GaN layer (claim 10) and wherein the n-type GaN layer comprises silicon (claim 10).
	Concerning claim 10, ‘120 discloses wherein the one or more doped GaN layers comprise a p-type GaN layer (claim 11).
	Considering claims 9,11, and 20, ‘120 discloses forming a doped GaN layer, but is not specific as to the dopant. 
	‘120 does not disclose that the layers comprise silicon or magnesium. Silicon and Magnesium are well-known in the art as suitable materials as dopants. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use these materials because of their know suitability for the intended purpose of doping materials.
	Continuing to claim 12, ‘120 discloses further comprising at least one undoped GaN layer coupled to the epitaxial layer (claim 8).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        09/27/22